 CAYUGACRUSHED STONE,INC.543Cayuga Crushed Stone,Inc.andInternational Unionof Operating EngineersLocal No.545; Chauffeurs,Teamsters,Warehousemen and HelpersLocal No.65 affiliatedwith theInternational Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America.Case 3-CA-4494to bargain with the Unions in violation of Section 8(a)(5) ofthe Act.'Uponthe entire record and from my observation of thewitnesses I make the following'FINDINGS OF FACTSITHE BUSINESS OF THE RESPONDENTFebruary 23, 1972DECISION AND ORDERBY CHAIRMANMILLERAND MEMBERSFANNINGAND JENKINSOn November 12, 1971, Trial Examiner Thomas A.Ricci issued the attached Decision in this proceeding.Thereafter, the Respondent filed exceptions and a sup-porting- brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions and briefand has decided to affirm the Trial Examiner's rulings,findings, and conclusions and to adopt his recom-mended Order.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Cayuga Crushed Stone, Inc., South Lansing,New York, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order.'In affirming the Trial Examiner's finding of an 8(a)(5) violation, we relysolely upon Respondent's withdrawal of voluntary recognition before areasonable period of bargaining had taken place (seeKimbrough TruckingCo.,160 NLRB 954, 957-958), .and upon the Trial Examiner'salternativefinding that, in any event, Respondent had insufficient objective evidenceupon which it could question the Union's representative statusTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner; A hearing in theabove-entitled proceeding was held before the duly desig-nated Trial Examiner on October 5, 1971, at Ithaca, NewYork, on complaint of the General Counsel against CayugaCrushed Stone, Inc., herein called the Respondent or theCompany. The complaint issued on August 10, 1971, on acharge filed on June 11, 1971, jointly by International Unionof Operating Engineers, Local Union No. 545, herein calledthe Operating Engineers, and Chauffeurs, Teamsters, Ware-housemen and Helpers Local Union No. 65, affiliated withthe International Brotherhood of Teamsters, herein called theTeamsters. The sole issue is whether the Respondent refused195 NLRB No. 108The Respondent is a New York corporation engaged in thequarrying, crushing, and nonretail selling of crushed stone,with its principal place of business in South Lansing, NewYork. It wasnot shown to make direct out-of-state sales, butjurisdiction is predicated upon its sales, within the State, topurchasers who are themselves' engaged in direct interstatecommerce to an extent sufficient to satisfy the Board's juris-dictional standards. The Respondent's customers, said to doan interstate business, are Lane Construction Corporation, ofMeriden, Connecticut, and the State of New York. Two let-ters, dated August 6 and September 7, 1971, from Lane to theBoard's Regional Office in Buffalo, state that that companyis engaged in constructing a road in the State of New York,and for that purpose purchased materials "in excess of $50,-000 per year." Moreover, the Board has asserted jurisdictionover the Lane Company in 138 NLRB 1118. As to the Statebf New York, a document received in evidence, issued by theoffice of General Services, Standards and Purchases of theState, shows that under a single contract for the period Au-gust 1970 to May 1971 it purchased mineral crushed rock foruse in the State from a Pennsylvania concern, valued far inexcess of $50,000. The General Counsel, the Respondent, andthe Charging Parties stipulated that the Respondent madethe following sales of crushed stone to Lane and the State ofNew York: For the period August 1, 1970, to July 31, 1971,$326.20 to Lane and $15,848.90 to New York State. For thecalendar year 1970, $31,918.40 to Lane and $20,121.01 toNew York State.As originally drawn the complaint based jurisdiction uponthe indirect sales made "during the past 12 months," meaningAugust 1970 to August 1971, for the complaint is datedAugust 10, 1971. At the hearing the General Counsel movedto amend the complaint to make the jurisdiction allegationread "during the calendar year 1970" instead. The motionwas granted over the Respondent's opposition. The Respond-ent contends that the complaint must be dismissed because itsindirect outflow sales during the most recent 12-monthperiod preceding issuance of the complaint fails to satisfy theBoard's jurisdictional standards. InAroostook Federation ofFarmers,114 NLRB 538, the Board said it would assertjurisdiction relying "on the experience of an employer duringthe most recent calendar or fiscal year, or the 12-monthperiod immediately preceding the hearing before the Board,where such experience was available."What is presented is a question of policy. The quoted lan-guage fromAroostookis ambiguous. It can be read to meanthat if commerce data for any one, or for all of three different12-month periods is available-last calendar year, last fiscalyear or 12-months preceding the hearing-andanyone ofthem satisfies the established standards, the Board will exer-cise its jurisdiction. Or, it can be taken to mean that if the datais availablefor more than one of the three 12-month periods,the data reflected for the most recent 12-month period availa-ble will be determinative, without regard to what any earlier12-month period may show. The matter seems to have beenput at rest, inJos.McSweeney,119 NLRB 1399. I thereforeA typographical error in the transcript on p. 79, 1 25, is hereby cor-rected to change the word "Steamfitters" to "Teamsters " 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind that the Respondent is engaged in commerce within themeaning ofthe Act and thatitwill effectuate the policies ofthe Act toexercise jurisdiction herein.IITHE LABOR ORGANIZATIONS INVOLVEDI find that International Union of Operating Engineers,Local Union No. 5451and Chauffeurs,Teamsters,Ware-housemen and HelpersLocal Union No. 65,affiliated withInternational Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpersof America,are labor organizationswithin the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The IssueThis is a refusal-to-bargain case. The two unions, Operat-ing EngineersLocal 545 and Teamsters Local 65, jointlyorganized the Company's employees at the end of March1971, and demanded recognition on the basis of signed au-thorization cards. The Respondent conceded the majoritystatus and signed a written recognition agreement early inApril. Three bargainingsessionsfollowed-on April 12 and29 and May 18. Before the next planned meeting the Re-spondent withdrew recognition and refused to meet further.The complaint alleges this was a refusal to bargain within themeaning of Section 8(a)(5) of the Act. The Company defendson the ground that towards the end of May it learned therehad been a change of heart by the employees and that there-fore it had a right to change its position and put the Unionsto the test of an election. The General Counsel asks that theCompany be ordered to bargain with the Unions now.B. Appropriate Bargaining Unit and Majority StatusThe complaint alleges, the answer admits,and I find thatall employees of the Respondent at its Portland Point, SouthLansing, plant excluding all office clerical employees, guardsand supervisors as defined in the Act constitute a unit appro-priate for the purposes of collective bargaining within themeaning of Section9(b) of the Act.At the hearing the parties stipulated that during the payrollperiod ending March31, 1971, there were 13 employees in-cluded within this bargaining unit; an exhibit listing theirnames was received in evidence.On March 29, 1971, seven of these employees signed au-thorization cards in favor of the Operating Engineers; thecards were received in evidence without objection. In perti-nent part they read as follows:Iherebydesignatethe INTERNATIONAL UNIONOF OPERATING ENGINEERS Local Union No. 545to represent me for the purpose of collective bargainingand in any and all other situations that may arise underthe operation of the National Labor Relations Act and-/or with any individual employer where the provisionsof the National Labor Relations Act are not invoked.On March 30 two other employees signed union cards,Donald Rogers also in favor of the Operating Engineers, andOrrin Warner in favor of Teamsters, Local 65. The last cardreads as follows:Iherebydesignatethe Teamsters, Chauffeurs,Ware-housemen, Helpers and Inside Plant Workers LocalUnion No. 65, Ithaca, Cortland, Hornell, N.Y. &Vicinity through its authorizedagents, asmy representa-tive for collectivebargaining.C. Demand,Recognition,and BargainingOn behalf of the Unions a lawyer wrote a letter to theCompany on March 30, asserting majority representativestatus, requesting recognition for bargaining purposes, andoffering to"submit to a card check of union authorizationcards." As suggested in the lawyer's letter, General ManagerHerman Besemer,of the Respondent,then telephoned Busi-nessRepresentative Fay Chapman of the Operating Engi-neers, and arranged for a meeting. Accompanied by Law-rence Small, Teamsters business representative,Chapmanmet with Besemer in his office on April 6 or 7. When theunion agents spoke of recognition,Besemer asked to see theirauthorization cards. Small answered he would only showthem to a judge or a clergyman"to check in [sic] the validityof the cards." This according to Small as a witness. AsBesemer recalled it,Small did not offer to have the cardsexaminedby anyone.Besemer continuedto testify that whenthe union agents told him the employees wanted a union, "Ithought, if they want it, no use of fighting it," and agreed torecognize the Unions as a bargaining agent.It was also agreeda recognition document would be prepared; Small did this,and Chapman,on April 9, brought it to Besemer for signa-ture. In Besemer's office Chapman and Besemer also signedthe agreement.It reads as follows:LETTER OF RECOGNITIONIt is hereby agreed between Herman D. Besemer for andon the behalf of Cayuga Crushed Stone, Inc. located onPortland Point Road, Lansing, New York and FayChapman for and on the behalf of the InternationalUnion of Operating Engineers Local # 545, and Law-rence Small for and on the behalf of Chauffeurs, Team-sters,Warehousemen and Helpers Union Local # 65,that the said Company will recognize the said Unions asthe collective bargaining agents of all the employees ofsaid Company, exclusive of office clerical employees,guards, supervisory personnel as defined underthe Act.It is further agreed that the Company and the Unionswill immediately within reason commence to meet forthe purpose of negotiating a collective bargaining agree-ment.Between the lawyer's demand letter and the April 9 signingof the recognition agreement, the Unions had filed a jointpetitionwith the Board requesting an election;it is datedApril 5. Besemer had already, received notification of thispetition from the Board, together with the usual copies of aNotice to Employees for posting in the work areas. Afteragreeing to recognize the Unions he`told Chapman "to cancelit out ... because he had already signed the letter of recogni-tion." The Unions withdrew the petition and on the 15th theBoard's Regional Office informed, the Respondent of the fact.Chapman met with Besemer in his office on April 12 andthe two spent "a couple" of hours talking. Two subjectsoccupied most of the time, the Union's welfare and pensionplan and job classification.A union contract demand wouldhave been contributions, based upon hours worked, by theemployer into the plan. On the question of job classificationit seems the Respondent has differing wage rates for em-ployees working on the same machine, or doing the samework, and also, in some instances,pays the same scale toemployees operating different kinds of machines. Chapmanexplained the Operating Engineers concept of job classifica-tion, distinguishing one piece of equipment from another,with applicable diverse rates of pay. No decisions werereached anditwasdecided tomeet again. CAYUGA CRUSHED STONE, INC.545They did so on April 29, again in Besemer's office; nowthey were together about 4 hours, andagainthe major issuewas the matter of job classification and relative or pertinentwage rates. According to Chapman:We discussed what he was paying the men then thatwould fall into those classifications. Like, he had threemen that were shovel operators and he was paying themall three, a different rate. And we were trying to figureout a rate that would be satisfactory to him and the mento balance it out. The one, rate for that classificationinstead of three rates for the same classification.Matters remained open and another meeting was set for May18.This time Small, of the Teamsters, was also present. TheUnions presented a proposed comprehensive written con-tract, 16 pages of print, and containing the usual terms andconditions of collective-bargaining agreements. Three to 3Y,hours were devoted todiscussingthe various items. After allthe talk, all that was settledwas aminor question of howovertime work should be assigned. Again it was agreed tomeet later, possibly in the office of a Mr. Cartwright, of theLocal Builders Association.All the foregoing concerning these meetings was related byChapman and Small as witnesses. Besemer testified in defensebut spoke little about the meetings. He contradicted none ofthe other men's stories. All he said was of the May 18 meet-ing: "Q. Did you discuss the written proposals? A. Very much... Q. You spent a lot of time discussing each proposal?...The Witness:Well, I haven't seen it [the writtenproposal] for a time. I'd have to go over it. But I know therewas many items there I Xed out and put question marksbehind and we was talking quite heatedly about the variousitems.We didn't get through all of them. Twelve, I think, andI-it got to be 8:30. We all decided it was getting pretty late."No useful purpose would be served by detailing what hap-pened thereafter between the parties, because there is no issueabout it. A tentative meeting for May 27 was canceled; theUnion agents tried several times to communicate withBesemer but without success; a further union demand letterof June 15 went unanswered. The Respondent concedes thatby about June 1 it had decided no longer to recognize theUnions as representatives of the employees.D. Affirmative Defense,- Analysis and ConclusionsAt the time of Besemer's first meeting with Chapman, aswell as on April 9 when he signed the recognition agreement,the Unions had clearly been authorized by a majority of theemployees to bargain for them. Nine out of 13 had signedunequivocal designation cards. There is no contention thatthe card signers then intended anything other than immediateauthorization for collective bargaining, or entertained anymental reservations. Certainly there is no evidence even in-directly casting doubt upon this one critical fact. Besemeradmitted at the hearing that at the first meeting he saidnothing to indicate doubt as to the validity of the cards, andthat there were no facts that could raise any question then inhis mind. And the only employee who appeared at the hear-ing to speak about the matter made clear his desire not to berepresented by a union came into being long after he hadsigned his card, that he had changed his mind as an after-thought.Although the question presented here is not preciselyanalogous to more common situations of which Board lawspeaks, there is a certain similarity to other cases. The Re-spondent first asserts that at the end of May or early in Juneit learnedthat the Unions had lost majority. support, that theemployees no longer wished to be represented, and thenargues it was privileged to discontinue collective bargainingfor this reason. Had the employees voted in a Board electionon March 30 instead of signing cards, and a majority chosenthe union as a bargaining agent, this defense would not havebeen available to the employer, regardless of any change ofheart by some few of the employees.N.L.R.B. v. Brooks,348U.S. 96. There is, of course, a difference between voting insecret ballot and signing authorization cards. CompareN.L.R.B. v. Gissel,395 U.S. 575. But if the determinativeelement in theBrooksline of cases is the uncontrovertible factof majority authorization, as evidenced finally by issuance ofa Board certification, the signed cards in this case, coupledwith the Respondent's execution of the recognition agree-ment, could also be said to fix the bargaining relationship andprotect it from this kind of attack for a certain period. In thatevent this employer, too, would be precluded from question-ing the majority only 2 months after it was affirmativelyestablished and in the teeth of the bargaining.The case can also be analogized to the situation where aquestion concerning the duty to bargain arises after expira-tion of an earlier contract.United Gypsum Company,157NLRB 652. There consideration, starts with the fact ofmajority authorization established in the old contract, recog-nition of necessity conceded and extended to the union in thevery language of the agreement itself; the majority statusthere fixed is presumed to continue. Unlike the case of thedecertification year, however, an employer faced with a de-mand to negotiate a new contract may raise a question ofcontinuing majority, provided his asserted doubt is based onreasonable and objective criteria. A persuasive argumentcould be made that the recognition agreement signed byBesemer on April 9 is comparable to any collective-bargain-ing relationship established by contract, and that thereforethe fixed majority status must be presumed to continue in theabsence of objective proof to the contrary.A third possible analogy is to the case ofSnow and Sons,134 NLRB 709; there, as here, the Board was faced with aninitial organizational campaign situation. The employer inSnowfirst agreed to abide by the results of a card check, andto extend recognition if it should appear that a majority ofemployees had signed appropriate authorization cards. Hereneged and refused to bargain after the fact of majority wasso proved, and the Board found a violation of Section8(a)(5)as a result. The employer inSnowlooked at the cards;Besemer did not. But if a mere promise to extend recognitionon the basis of the cards binds an employer to his word, sothat he may not soon thereafter question majority, does it notfollow,a fortiori,that actual concession of proper representa-tive status, in writing, also precludes the employer from tooearly a refusal to bargain?However the case be viewed, I find that the Respondentunlawfully refused to bargain with the Unions on June 15,1971, if not earlier, and thereby violated Section 8(a)(5) of theAct. It admitted the decision to withdrawrecognition hadbeen made before that date, and that is the date the Unions'final written invitation to continue negotiations was con-sciously ignored. The best possible view of the defense is thatthe recognition agreement ought be likened to an earlier con-tract establishing majority status. The Respondent contendsthat the Unions thereafter lost standing as exclusive bargain-ing agent; this is essentially an affirmative defense. I find theevidence insufficient to justify its refusal to bargain.The evidence offered to support the defense consistsprimarily of Besemer's testimony as to what an employeenamed Donald Rogers told him at the end of May and earlyin June. Besemer started by saying he once overheard OrinLovelace, also an employee say "I hope they kill this Union.We're getting sick of hearing about it." Besemer added thatemployee Hagg was then present andsaid, "well, I agree with 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat."Shown his earlier affidavit on cross-examination,Besemeraltered this testimony, and said all Lovelace hadspoken was "I hope they kill this Union," and that as to Haggall that he knew was that the man "was somewhere therebecause he was getting ready to do the shooting," but that he,Besemer,did not recall whether Hagg said anything at all.As to employee Rogers, Besemer related how towards theend of May the mane"came in and said, in the conversationback and forth around the workers, that they didn't think themajority of them wanted it [the Union] ... He says `I can'tspeak for actually the particular names, but the talks backand forth.' And he, says, `I' think that we'd like to have avote."' Besemer then gave Rogers the name and address ofthe Labor Board Regional Office, and Rogers wrote the fol-lowing letter to the Board about June 1:I am employed by Cayuga Crushed Stone, Inc. at Port-land Point, South Lansing, N.Y. I and my fellow em-ployees, who work in the quarry, do not havea union.We found out that our boss has agreed to have theTeamsters and Engineers represent us. Most of us do notwant this.Will you please send me forms so that we cansend them in, and have an election.After a telephone conversation with him to inquire further,the Regional Office wrote to Rogers on'June 15, indicating itdid not have enough information to advise whether a decer-tification petition might be appropriate at the moment. Rog-ers then showed both his and the Board's letters toBesemer.Asked had he heard from any other employee concerningunion representation, Besemer at one point answered: "No,I didn't, just hearsay I heard." Later, asked once again by hisown lawyer to give what employees'names he could recall,he said:"Well, I'm not going to quote the men's names, Idon't think I have to quote men's names because I didn'twrite them all down. I have talked to various ones. I do haveone man down from there, Croffert." There is no employeenamed Croffert on the stipulated employee list. And finally,Besemer threw in the name "Ward,"as a person also express-ing dissatisfaction about the Union, but with no comment asto anything Ward might have said. There is an employeenamed Ward on the agreed-upon list of employees, but he was1of,the 4, out of the 13, who did not sign a union card.Rogers, called by the General Counsel to authenticate hisauthorization card, did so directly. He then said that some-time in May he decided he did not wish to be represented andtold this to Besemer. He also testified, however, that in talk-ing to the manager he made clear the fact he was speakingonly for himself. "Mr. Burke: And at thattimedid you sayanything about other' employees? TheWitness:That Icouldn't speak for them ...Mr. Burke: In substance, insubstance what did you say to him? The Witness: That we'dlieen thinking it over and we had some second thoughts aboutthe Union. And we decided that'we didn't want it. But I couldnot speak for everybody because I didn't know 'exactly whateveryone thought. Now that's the nearest I can get at it." "Q.Did you ever go back ' to Mr.Besemer and tell him, I'mspeaking for all the other guys, we'all changed our minds? A.No, I-Q. No?'A.'I told him several times I couldn't possiblespeak for the others."At best Besemer had objective grounds early in June forbelieving that one man had changed his mind after authoriz-ing the Union, and one or two others, of whose earlier atti-tude he knew nothing, were lukewarm on the subject. Thiswas not sufficient basis for a reasonable belief that the jointunions no longer commanded the majority adherence which .had been established to Besemer's satisfaction 2 months ear-her, and which he was willing to accept during the severalbargaining sessions in which he participated.No single case need be decisive of a futureone inthis fieldof law,and no specific precedent is required for finding ille-gality on a set of facts presented in a later proceeding beforethe Board. I do not hold, as a rule of law, that an employerwho signs a proper recognition agreement with a first organ-izing union may not thereafter justify its refusal to bargain onthe grounds of reasonable basis for doubting majority, nor doI hold that he does have the right to prove such a defenseagainst, a refusal-to-bargain complaint. I find only that, evenassuming the defense to be available as a matter of law, onthe evidence here shown this Respondent has failed to satisfythe affirmative burden.Regardless of which of them may be necessary, or indeedpertinent, all of the following facts are revealing. The Unionsin fact represented a majority of the employees on March 30.The Company conceded as much and signed a regular recog-nition agreement. It requested the Unions to withdraw, theirelection petition then in the hands of the ,Board RegionalOffice, thereby avoiding the necessity of posting any noticeadvising its employees of their statutory organizationalrights. The employer in fact negotiated with the thus recog-nized exclusive bargaining agent over- a period of almost 2months. Besemer discussed matters of substance with Chap-man and Small;payment to a union welfare and pension planinvolvedmoney contributions for ' work, as did proposedmodifications of work classifications. It does not appear thatthe Respondent yielded on significant clauses in the Unions'proposed contract, but on Besemer's own testimony it is clearhe rejected a number of, them. Bargaining consists not onlyof makingconcessions,but also of denying demands of oneparty or another after "heated" discussions, to use Besemer'sown words. And finally, the assertion that the Unions hadlostmajority support is advanced without sufficient sub-stance. The refusal to bargain in this case was a violation ofthe statute, and the Respondent must be,ordered to bargainnow on request.CONCLUSIONS OF LAW1.The Respondent is an employer within the meaning ofthe Act.2. The Unions are labor organizations within the meaningof the Act.3.The Unions are and have at all material times hereinbeen the exclusive majority representative of all employees inthe following bargaining unit of employees at the Respond-ent's South Lansing, New York, plant: All employees, ex-cluding all office clerical employees,guards and supervisorsas defined in the Act.4. By refusing, on June 15, 1971, and thereafter, to bargainwith the Unions upon request, the Respondent has refused tobargain collectively with the Unions as the exclusive collec-tive-bargaining representative of its employees in violation ofSection 8(a)(5) of the Act.5.By the foregoing conduct the Respondent has interferedwith, restrained, and coerced its employees in the exercise ofrights guaranteed to them by Section '7 of the Act, in violationof'Section8(a)(1).6.The aforesaid unfair labor practices are unfair laborpractices proscribed by Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law andthe entire record and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:'In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,recommendations, and Recommended Order herein shall, asprovided in Sec. 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions,and order, and all objections CAYUGA CRUSHED STONE, INC.547ORDERThe Respondent, Cayuga Crushed Stone, Inc., South Lans-ing,New York, its officers, agents, successors, and assigns,shall:1.Cease and desist from refusing to bargain, upon request,with the Unions as the exclusive collective-bargaining repre-sentative of the employees in the appropriate bargaining unitdescribed above.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a)Upon request bargain collectively with the Unions asthe exclusive representative of the employees in the appropri-ate unit with respect to rates of pay,wages,hours of work,and other terms and conditions of employment.(b) Post at its plant in South Lansing, New York, copiesof the attached notice marked "Appendix."' Copies of saidnotice, on forms provided by the Regional Director for Re-gion 3, after being duly signed by an authorized representa-tive of the Respondent, shall be posted by it immediatelyupon receipt thereof, and maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reasona-ble steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 3, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.'thereto shall be deemed waived for all purposes.'In the event that theBoard'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."°In the event that this Recommended Order is adopted by the Board, thisprovision shall be modified to read: "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas takento comply herewithAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full trial in which both sides had the opportunity topresent their evidence the National Labor Relations Boardhas found that we, Cayuga Crushed Stone, Inc., violated theNational Labor Relations Act, and ordered us to post thisnotice.We therefore notify you that:WE WILL, upon request, bargain collectively withthese Unions as the exclusive representative of all em-ployees in the above-described bargaining unit with re-spect to rates of pay,wages,hours of employment, andother terms and conditions of employment and, if anunderstanding is reached, embody such understandingin a signed agreement.WE WILL NOT refuse to meet and bargain with Inter-national Union of Operating Engineers, Local UnionNo. 545, and Chauffeurs, Teamsters, Warehousemenand Helpers Local Union No. 65, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the exclusiverepresentative of the following employees:All employees employed in our Portland Point,South Lansing, New York, location, excluding alloffice clerical employees, guards and supervisors asdefined in the Act.WE WILL NOT in any like or relatedmannerinterferewith, restrain, or coerce our employees in the exercise oftheir right to self-organization, to form, join, or assistany labororganization, to bargaincollectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to re-frain from any and all such activities.DatedByCAYUGACRUSHEDSTONE, INC.(Employer)(Representative)(Title)Thisis anofficial notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material. Any questions concerning thisnotice or compliance with its provisions may be directed tothe Board's Office, Federal Building, Ninth Floor, 111 WestHuron Street, Buffalo, New York 14202, Telephone 716-842-3100.